In the Missouri Court of Appeals
              Eastern District
OCTOBER 20, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101181   STATE OF MISSOURI, RES V KENNETH HART, APP

2.    ED101222 STATE OF MISSOURI, RES V ROBERT RICE, APP

3.    ED101620 STATE OF MISSOURI, RES V ROBERT D. BETHEL, APP

4.    ED101721 STATE OF MISSOURI, RES V SCOTT G. PRATT, APP

5.    ED101923 STATE OF MISSOURI, RES V AVONTE STOKES, APP

6.    ED102051 STATE OF MISSOURI, RES V THOMAS A. MILLER, APP

7.    ED102102 STATE OF MISSOURI, RES V MICHAEL E. HOWARD, APP

8.    ED102162 STATE OF MISSOURI, RES V JOHN MARSHALL, APP

9.    ED102250 STATE OF MISSOURI, RES V DENNIS RAY NASH, APP

10.   ED102341 ANTONIO RICE, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
OCTOBER 20, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102348   MICHAEL B. SCHLUETER, APP V STATE OF MISSOURI,
      RES

12.   ED102367 JERRY WISE, APP V STATE OF MISSOURI, RES

13.   ED102474 DANIEL EZERSKY, APP V EDWARD D. JONES & CO, RES

14.   ED102556 EMMER H. RUCKER ET AL APP, V LAWRENCE ALBERT,
      RES

15.   ED102609 TST HIGHLANDS CHESTERFIELD APP V HAUGE ETAL
      RES

16.   ED102766 CHUCK FERROS, APP V MICAH FERROS ET AL., DFT


CORRECTION(S):

1.    ED102446 JOHN W. WOLFNER RES V HERITAGE UNION LIFE INS
      APP


WITHDRAWAL(S):

1.    ED102019 GREG WILEY ETAL APP V GREGORY F.X. DALY ETAL RES